DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-13 and 15-17 are pending and are examined herein.
	The following Office Action is in response to Applicant’s communication dated 05/31/2022.
Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn. The
following rejection(s) and/or objection(s) are either reiterated or newly applied. They constitute the
complete set presently being applied to the instant application.
New Claim Rejections - 35 USC § 103
Necessitated by Amendments

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Fu et al. and Illumina
Claims 1-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (WO 2016/172373 A1, of record) in view of Illumina (Nextera DNA Library Prep Reference Guide (Doc # 15027987 v01, (2016)).
Regarding claim 1, Fu teaches a method for analyzing gene expression in a cell using a device comprising a plurality of microreactors, wherein the microreactors are filled with one or more solid supports (e.g. para. [0117]; “a microwell entraps a single cell and a single solid support (e.g., bead)”) on which a probe having a primer sequence for amplification, a cell identification sequence, a molecule identification sequence, and an oligo (dT) sequence is immobilized (e.g. para [0235]; “The stochastic barcode can comprise a number of labels.  For example, a stochastic barcode can comprise a target-specific region, (e.g. oligo dT for binding to poly-A tails of mRNAs), a molecular label, a cellular label, and a first universal label” and para. [0079]; “a universal label can comprise a nucleic acid sequence that is capable of hybridizing to a PCR primer”), and the method comprises: a step of introducing a plurality of cells into the microreactors so that a single cell corresponds to each one of the microreactors (e.g. para. para. [0117]; “a microwell entraps a single cell”); a step of capturing mRNA derived from the single cell on the probe (e.g. see Fig. 32) a step of synthesizing first cDNA by subjecting the captured mRNA to a reverse transcription reaction (e.g. para. [0235] and Fig. 32, Step 3230 reverse transcribes the mRNA into cDNA (3235)) to produce a first cDNA library derived from the single cell on the solid supports (e.g. para. [0235]; “thereby generating a labelled-cDNA molecule”); a step of washing the solid supports for a first time (e.g. para. [0235]; “Excess stochastic barcodes can be removed”); a step of synthesizing second cDNA from the first cDNA library (e.g. para. .[0236]; “the labelled-cDNA molecule can undergo second strand synthesis thereby generating a double-stranded labeled cDNA molecule”); a step of performing fragmentation of double-stranded DNA comprising the first cDNA and the second cDNA and addition of a tag sequence by subjecting the double-stranded DNA to a tagmentation reaction (e.g. para. [0237]; “The double stranded labeled cDNA molecule can be treated with a transposome (e.g. Nextera or Nextera XT from Illumina) for adaptor ligation”), a step of removing a component other than an immobilized double-stranded DNA fragment by washing the solid supports with a washing solution (e.g. para. [0237]; “Nextera”); a step of performing amplification of the double-stranded DNA fragment using a primer having at least a portion of the primer sequence for amplification and the tag sequence or a sequence complementary to at least a portion of the primer sequence for amplification and the tag sequence to amplify only a sequence derived from a 3' end sequence of the mRNA (e.g. para. [0224]); and a step of performing, for the amplified sequence, analysis of gene expression in each single cell, using the cell identification sequence and the molecule identification sequence (e.g. para. [0224]; The WTA amplified product can be subjected to downstream methods…sequencing”).
Fu teaches that the cDNA molecule can be treated with a transposome using the Nextera kit form Illumina (e.g. para. [0237]). Fu doesn’t explicitly teach a washing solution having an inhibitory effect on an enzyme that is used for the tagmentation reaction, however, Nextera does teach the wash solution in order to remove or inhibit the enzyme (e.g. p. 10 of Illumina).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to always use the Nextera kit from Illumina in the library preparation methods of Fu. One would have been motivated to do so because Illumina teaches “The tagmented DNA is purified from the Nextera transposome. This step is critical because the Nextera transposome can bind tightly to DNA ends and interfere with downstream processes if not removed”, as per p. 10 of Illumina. Fu is interested in sequencing the cDNA molecules, and therefore would be motivated to purify the sample before moving on to amplification and further analysis and would benefit from using the kit which saves time (less than 90 minutes), reduces reagent containers, automation-friendly configurations, etc. (e.g. p. 2 of Illumina). The ordinary artisan would have a reasonable expectation of success in practicing the invention since Fu already had success using the Illumina Nextera kit in their method.
Regarding claim 2, Fu teaches wherein the tag sequence comprises a specific sequence portion and a common sequence portion, and the common sequence in the tag sequence or a sequence complementary to the common sequence is amplified in the amplification step (e.g. paras. [0237-0238]; “The double stranded adaptor can comprise a universal primer binding sequence, for example, a transposase primer” and “the adaptor ligated product can be amplified using one or more library amplification primers, for example, an ILR2 primer and a transpose primer to generate an indexed library”.).
Regarding claim 3, Fu teaches further comprising, before or after the step of washing the solid supports: a step of pooling the solid supports for the first time, on which the first cDNA libraries derived from the single cells are immobilized, corresponding to the plurality of cells (e.g. see Fig. 5).
Regarding claim 4, Fu teaches wherein the solid supports, on which the first cDNA libraries derived from the single cells are immobilized, corresponding to 10 to 100,000 cells are pooled (e.g. para. [0131]; “The number of microwells in the array can fall within any range bounded by any of these values (e.g. from about 100 to 325,000) and para. [0183]; The population of cells can be diluted such that the number of cells in the diluted population is at least1, 5, 10…or 100% of the number of wells on the substrate”) and para. [0117]; “a microwell entraps a single cell and a single solid support (e.g., bead)”) and para. [0179]; “The labeled targets from a plurality of cells can be subsequently pooled”).
Regarding claim 5, Fu teaches wherein the solid support has a diameter of 10 nm to 100 µm (e.g. para. [0106]; “The diameter of the beads can vary, for example be, or be at least about, 5μm, 10μm, 20µm, 25μm, 30μm, 35µm, 40µm, 45μm or 50μm. The diameter of the beads can be at most about 5µm, 10µm, 20μm, 25μm, 30μm, 35μm, 40μm, 45µm or 50µm.”)
Regarding claim 6, Fu teaches wherein the solid support is a magnetic bead (e.g. para. [0108]; “magnetic beads”).
Regarding claim 7, Fu teaches wherein the reverse transcription reaction is carried out using a reverse transcriptase having a template switch function (e.g. para. 0077 and Fig. 21 and para. [0010] “The generating comprises adding a cleavage site and the second universal label through template switching”).
Regarding claim 8, Fu teaches wherein the second cDNA is synthesized in the step of synthesizing the second cDNA by carrying out a complementary strand elongation reaction using a random primer and a DNA polymerase having a strand displacement activity (e.g. para. 0206-0207]).
Regarding claim 9, Fu teaches wherein the second cDNA is synthesized in the step of synthesizing the second cDNA by carrying out a complementary strand elongation reaction using a primer having a sequence complementary to a specific sequence added by the reverse transcriptase having the template switch function (e.g. para. [0077]; “Template switching can comprise ligation of a random primer, or an oligonucleotide that the polymerase can associate with” and para. [0010]).
Regarding claim 10, Fu teaches wherein the second cDNA is synthesized in the step of synthesizing the second cDNA by adding a known sequence to a 3' end of the first cDNA using a single-stranded DNA ligase and carrying out a complementary strand elongation reaction using a primer having a sequence complementary to the known sequence (e.g. para. [0239]; “An adaptor can be added to the cDNA using template switching. Second strand synthesis can occur on the adaptor-added cDNA, thereby resulting in a double-stranded cDNA that can undergo semi-suppressive PCR…because the adaptor can comprise a sequence that is at least partially complementary to the universal label”).
Regarding claim 11, Fu teaches wherein the second cDNA is synthesized in the step of synthesizing the second cDNA by adding a polyN sequence, which is a poly T, A, G, or C sequence, to a 3' end of the first cDNA using a terminal transferase (TdT) and carrying out a complementary strand elongation reaction using a primer having a sequence complementary to the polyN sequence (e.g. para. [0190]).
Regarding claim 12, Fu teaches wherein the probe having the primer sequence for amplification, the cell identification sequence, the molecule identification sequence, and the oligo (dT) sequence, and a primer having a random sequence are immobilized on the solid supports, and the second cDNA is synthesized in the step of synthesizing the second cDNA by carrying out a complementary strand elongation reaction using the random primer immobilized on the solid supports and a DNA polymerase having a strand displacement activity, to amplify cDNA (e.g. paras. [0206-0207]).
Regarding claim 15, Illumina teaches using buffers for the wash solution which is known to comprise salt (e.g. p. 10). Illumina does not teach a specific concentration, however, Per MPEP 2144.05 (II)(A), "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 	Regarding claim 16, Fu teaches wherein the microreactors are filled with multiple solid supports on which the probe is immobilized (e.g. para. [0117]; “a microwell can entrap one or more solid supports” and para. [0181]; “the stochastic barcodes can be immobilized on a solid support.”)
***Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. As per the remarks on p. 2, Applicant argues Fu does not teach a tagmentation reaction but rather teaches fragmentation by transposase and addition of an adaptor. Per the instant specification in para. [0040] the definition of a tagmentation reaction is “a reaction of fragmenting double-stranded DNA and adding a tag sequence” which is what Fu teaches(e.g. p. 80-81). Fu also teaches using the Nextera kit from Illumina to prepare libraries which uses the tagmentation method.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Since Fu teaches using the Nextera kit from Illumina (e.g. para. [0237]), the additional limitation of “having an inhibitory effect on an enzyme that is used for the tagmentation reaction” is taught using the Nextera kit and therefore, the arguments are moot (please see rejection above).

Fu et al., Illumina and Shirai et al.
Claims 1-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (WO 2016/172373 A1, of record) in view of Illumina (Nextera DNA Library Prep Reference Guide (Doc # 15027987 v01, (2016)), as applied to claims 1-12 and 15-16 above and further in view of Shirai et al. (US 2016/0010078 A1, of record).
Regarding claim 13,  Fu and Illumina teach the method of claim 1 but do not teach wherein a through-hole having a diameter of 10 µm or smaller is formed in each microreactor, and the single cell is captured on the through-hole in the cell introduction step.
However, Shirai teaches wherein a through-hole having a diameter of 10 µm or smaller (e.g. para. [0083]) is formed in each microreactor, and the single cell is captured on the through-hole in the cell introduction step (e.g. see Fig. 3A). 
Regarding claim 17, Shirai teaches wherein the microreactors are filled with 105 to 2 x 105 solid supports (e.g. para. [0081]) and Fu teaches 5 x 104 to 105 molecules of the probe immobilized on beads within the microreactors (e.g. para. [0155]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the microwell array taught by Fu with the microreactor array of Shirai.  One would be motivated to do so because Shirai teaches, “in order to provide a device or apparatus that is capable of simultaneously assaying an increased number of cells and efficiently treating molecules in a cell in a cost-effective manner, the device or apparatus according to the present invention is constructed” as per para. [0014]. Shirai teaches “This would be advantageous because Shirai also teaches “Cells migrate along with the flow of the solution and reach the cell trapping section. Since the size of the opening of the cell trapping section is smaller than the diameter of cells, the cells are immobilized thereto. The captured cells serve as stoppers for the solution flow, and the solution accordingly migrates to a cell trapping section that has not captured any cells. Thus, remaining cells migrate to regions that have not captured any cells and they are then captured.”, as per para. [0075] of Shirai which would explain the cost effectiveness of the device. The ordinary artisan would have a reasonable expectation of success since both Fu and Shirai are in the field of endeavor of single-cell capture and sequencing.
***
Response to Arguments
	Applicant’s arguments filed 05/31/2022 have been fully considered but they are not persuasive.
	Regarding the remarks of the 103 rejection on p. 3-4, Claim 13 (and now additional claim 17) are rejected using the additional reference of Shirai, however, claims 1-12 and 15-16 are considered obvious in light of the additional reference because they were previously rejected with Fu (and now additionally Illumina) in the previous 103 rejection. That is why the rejection states “as applied to claims 1-12 and 15-16 above” in the preamble of the 103 rejection.
	Regarding the 103 rejection on p. 4, Applicant argues claim 1 is not taught by Fu and therefore Shirai does not make up for the deficiencies. This argument is considered moot because of the new 103 rejection of Fu in view of Illumina above which teach claim 1. Applicant does not offer further arguments regarding Shirai teaching claim 13. Therefore, the examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639